DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-13, 16, 18, 20-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2013/0322077).
Regarding claim 1, Liu discloses a luminaire head comprising: a thermally conductive metal body (11 or 31) comprising a plate like portion (generally 12 or 32), a tube portion (generally tubular portion that forms rod hole 36, see Figures 3-4 and 9) and at least one cooling fin (generally 14; not designated in Figures 4-9 but illustrated); 
Regarding claim 3, the flat first surface (13 or 33) in Liu extends over a length in the longitudinal direction of the metal body and the tube portion extends over substantially the same length in the longitudinal direction (see at least Figures 3-4).  
Regarding claim 4, the metal body (11 or 31) in Liu is an extruded body extruded in one piece in the longitudinal direction (see at least Figure 1 and paragraph [0031]).  

Regarding claim 7, the tube portion in Liu is a cylindrical portion and the maximum width corresponds with the diameter thereof (see at least Figures 1 and 3).  
Regarding claim 8, the at least cooling fin 14 in Liu extends in the longitudinal direction (see at least Figures 1-4).  
Regarding claim 9, the at least one cooling fin 14 in Liu comprises at least one first cooling fin arranged on a first side of the tube portion and at least one second cooling fin arranged on a second side of the tube portion opposite the first side (see at least Figures 3 and 9).
Regarding claim 10, the at least one cooling fin 14 in Liu comprises at least three first cooling fins arranged on a first side of the tube portion and at least three second cooling fins arranged on a second side of the tube portion opposite the first side (see at least Figures 1 and 3).  
Regarding claim 11, the inner surface of the tube portion in Liu in a cross section perpendicular to the longitudinal direction has substantially any one of the following shapes: circular, closed shape having at least three vertices touching a virtual circle or a closed shape having at least three curved or straight segments contacting a virtual inner circle (see at least Figures 3 and 9).  
Regarding claim 12, the tube portion in Liu has a second open end which is closed by a removable closure (at least 53), wherein the removable closure is a cap configured for closing off substantially fully the second open end (see at least Figures 6-8).

Regarding claim 16, the at least one cooling fin 14 in Liu extends perpendicular to the second surface of extends under an angle with respect to the second surface, the angle being between 45 and 90 degrees (see at least Figures 3 and 9).  
Regarding claim 18, the at least one support substrate 22 in Liu comprises a first and at least a second support substrate arranged next to each other, seen in the longitudinal direction and wherein the at least one support substrate is at least one printed circuit board (see at least Figures 1-2 and 8 and paragraph [0032]).  
Regarding claim 20, at least one lens plate (58 or collective 58,57) is arranged over the at least one support substrate in Liu, the at least one lens plate comprising a plurality of lens elements 57 (see at least Figures 8-9 and paragraph [0043]).
Regarding claim 21, the plurality of light emitting elements (23 or 43) in Liu comprises at least six light emitting elements (see at least Figures 2 and 8 and paragraph [0032]).  
Regarding claim 23, Liu discloses a luminaire assembly comprising the luminaire head according to claim 1 and a mounting base having a rigid cylindrical end portion (see para [0041]; open end 36 receives a rod of frame member of street lamp), wherein the cylindrical end portion in arranged in the first end 36 of the tube portion and fixed to the tube portion using a fixation means (see Figures 4-9 and two screw bolts extending through two holes) which extends through the hole in the tube portion (see at least Figures 4-9 and paragraph [0041]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2013/0322077).  
Regarding claim 2, the at least one support substrate (Examiner designates multiple substrates 22 extending in width direction as the “at least one” substrate 22, see Figures 2-3 and paragraph [0035] which teaches that three or more light strips can be formed side by side in the width direction) in Liu extends over a width perpendicular to the longitudinal direction, but does not specifically teach that the width be at least 80% of the width of the plate like portion.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the at least one substrates 22 in Liu extend over a width direction that is at least 80% of the width of the plate like portion in order to achieve the stated objective of providing “three or more” light strips for increased brightness of the luminaire while also achieving the stated objective of providing a “more convenient and more flexible” luminaire that can allows the number of light strips to be increased or decreased in both the width and longitudinal direction (see at least paragraphs [0034]-[0036]), and since it has been held that a mere change in size of components or mere duplication of essential of the 
Regarding claim 6, the width of the plate like portion in Liu, seen in a width direction perpendicular to the longitudinal direction, is larger than a maximum width of the tube portion (see at least Figures 3 and 9), but does not specifically teach that it be at least 50% larger.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the width of the plate like portion in Liu be at least 50% larger than the tube portion in order to achieve the stated objective of providing “three or more” light strips for increased brightness of the luminaire while also achieving the stated objective of providing a “more convenient and more flexible” luminaire that can allows the number of light strips to be increased or decreased in both the width and longitudinal direction (see at least paragraphs [0034]-[0036]), and since it has been held that a mere change in size of components involves only routine skill in the art (see MPEP 2144.04(IV)(A)).    
Regarding claim 14, the removable closure 53 in Liu generally comprises an attaching means (see at least Figure 8 and screws which attach closure 53 to second end).  Examiner notes that the recitation “configured for attaching….” relates purely to a functional/intended use of the device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114(II)).  However, Examiner nonetheless notes that Figure 8 in Liu generally illustrates a power connector within the tube at the second end (see Figure 8), but does not specifically teach attaching at least one electrical or 
Regarding claim 24, Liu discloses a luminaire head comprising: a thermally conductive metal body (11 or 31) comprising a plate like portion (generally 12 or 32), a tube portion (generally tubular portion that forms rod hole 36, see Figures 3-4 and 9) and at least one cooling fin (generally 14; not designated in Figures 4-9 but illustrated); the plate like portion extending in a longitudinal direction of the metal body and having a flat first surface (13 or 33) and a second surface opposite the first surface, the tube portion extending in the longitudinal direction at the second surface; the at least one cooling fin 14 extending away from the second surface adjacent to the tube portion; at least one support substrate (generally 22, not designated in Figures 4-9 but illustrated and part of light strips 42) with a plurality of light emitting elements (23 or 43), the at least one support substrate being arranged against the first surface at least in an area opposite the tube portion (see Figures 3 and 9, opposite at least the outermost circumference of the tube portion; see additionally at least paragraph [0035] which makes clear that three or more light strips can be formed side by side in the width direction, not just two strips); wherein the tube portion is shaped to receive in a first open end 36 thereof a rigid cylindrical end portion of a mounting base (see para [0041]; open end 36 receives a rod of frame member of street lamp); wherein the tube portion is 
Liu does not specifically teach that the at least one substrate 22 extend over a width that is at least 80% of the width of the plate like portion.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the at least one substrates 22 in Liu extend over a width direction that is at least 80% of the width of the plate like portion in order to achieve the stated objective of providing “three or more” light strips for increased brightness of the luminaire while also achieving the stated objective of providing a “more convenient and more flexible” luminaire that can allows the number of light strips to be increased or decreased in both the width and longitudinal direction (see at least paragraphs [0034]-[0036]), and since it has been held that a mere change in size of components or mere duplication of essential of the essential working parts of an invention involves only routine skill in the art (see MPEP 2144.04(IV)(A) and MPEP 2144.04(VI)(B)).  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875